          Case 2:19-mj-00060-jmc Document 1-1 Filed 04/10/19 Page 1 of 5



                                                 AFFIDAVIT

       I, Colin Simons, being first duly sworn, hereby depose and state as follows:


                          INTRODUCTION ANP AGENT BACKGROTJND

        1.          I am a Special Agent with the Federal Bureau of Investigation (FBI) currently

assigned to the Burlington, Vermont Resident Agency of the Albany, New York Division. I have

been a Special Agent for over       l5   years. I am responsible for working cases involving a variety   of

criminal violations, to include violenl crimes and gangs. I have also been the affiant to numerous

federal complaints and search warrants pertaining to violent crime and drugs. As a Special

Agent, I am authorized to investigate violations of laws of the United States and to execute

warrants issued under the authority of the United States.

       2.           I submit this affidavit in support of   an application for a search warrant for Black

Mountain Inn, Room 211,959 Putney Rd., Brattleboro, Vermont (SUBJECT LOCATION),

described in detail in Attachment        A. I believe   probable cause exists to search the SUBJECT

LOCATION for evidence relating to violations of the Connolled Substances Act, specifically

possession with intent to     distibute heroin and cocaine base, and distibution of cocaine base, in

violation of   2l   U.S.C. $ 841. The items to be seized during the search are listed in Attachment

B.

       3.           The information contained withinthis affidavit is based upon my training,

experience, and investigation, as well as infomration that has been conveyed to me by other law

enforcement officers. The following has been related to me by persons having direct knowledge

ofthe events described below, including Drug Enforcement Administration (DEA) Special

Agent (SA) Timothy Hoffmann, Vermont State Police Detective Sergeant Chris Lora, Vermont

State Police Sergeant Ryan Wood, Brattleboro Police Deparfinent Officer Chad Emery, and other
             Case 2:19-mj-00060-jmc Document 1-1 Filed 04/10/19 Page 2 of 5



law enforcement officers involved in this investigation. Since this afiidavit is being submitted for

the limited purpose of establishing probable causen I have not included each and every fact

known to me concerning this investigation.

       4.       For the reasons set forth in this affrdavit, probable cause exists to believe that the

distribution of controlled substances has occurred at the SUBJECT LOCATION; the SUBJECT

LOCATION contains evidence of possession with intent to distribute, and distibution of

controlled substances; the SUBJECT LOCATION contains contraband and fruits of these

crimes; and that the SUBJECT LOCATION contains property designed for use, intended for use,

or that has been used in commiuing these crimes.

                                           PROBABLE CAIJSE

       5.       In the early evening on April 9, z}lg,law enforcement officers observed SOI#Il

depart from the Black Mountain Inn, Room 118,959 Putney Rd., in Brattleboro, Vermont. A

traffic stop was conducted of SOI#1's vehicle due to multiple motor vehicle violations. DEA SA

Timothy Hoffrnann approached the vehicle, and engaged SOI#1 in conversation. SA Hoffmann

asked SOI#I whether SOI#1 possessed any controlled substances, and SOI#1 provided SA

Hoffrnann with a user-quantity of suspected cocaine base. SOI#1 agreed to be interviewed, and

told Vermont State Police Detective Sergeant Lora and Detective Andrew Todd that s/tre had




I Law enforcement found a user amount of cocaine base on SOI#1, and no promises were made
by law enforcement to SOI#I as to whether or when s/tre would be prosecuted. SOI#I has the
following criminal convictions; 2At4 petty larceny;2014 felony forgery;2012 misdemeanor
false info to law enforcement and resisting arest; 2012 petty larceny; 2005 petty larceny; 2005
depressant stimulant narcotic; NH 2004 theft by unauthorized taking felony; 2004 misdemeanor
criminal mischief, 2004 felony burglary; SOI#I also has numerous convictions for violations of
probation.
            Case 2:19-mj-00060-jmc Document 1-1 Filed 04/10/19 Page 3 of 5



obtained the cocaine base earlier from "Cheech's2 Room" at the Black Mountain            Inn. SOHI
described the physical location    of "Cheech's Room," and SOI#l's description of the room's

location was consistent with the actual location of Room          211.   SOI#1 stated that s/he had

purchased the cocaine base from    "Holly."   SOI#1 stated that during the purchase, s/he saw Holly

with pre-bagged cocaine base, and observed the amount to be larger than a golf-ball.3 SOI#1

identified Arthur Fisk and "Cheech" as also being in the room when s/he purchased the cocaine

base.

          6.      During the interview of SOI#1, law enforcement continued surveillance of the

Black Mountain Inn. Agents observed two men,later identified as Arthur Fisk and Jaylen Pryor,

depart Room 211 of the Black Mountain Inn and drive away together in a vehicle. The two were

observed going to a local store, and then returning to the vehicle. Shortly thereafter, Vermont

State Police Sergeant Ryan Wood stopped the car for an expired inspection and defective tail

light. Pryor provided written   consent to search the   vehicle. In plain view on the center console,

offrcers noted white bags commonly used to package heroin. Officers located a plastic M&M

tube, with crack pipe and 3 small rocks of crack, which Fisk admitted was         his.   Offrcers also

located a crack pipe in the passenger-side door, and another white bag consistent with heroin

packaging that was stamped "superman        1."   Fisk was interviewed, and falsely claimed that he

had been at the Staples when Pryor picked him        up. Pryor was interviewed,    and stated he was

staying with Fisk at the Black Mountain Inn, and the room was under Fisk's name.



2
    Det. Lora informed me that he knows "Cheech" to be an alias for Jaylen Pryor from prior drug
investigations.

3
    Based on my training and experience, I know a golf-ball sized amount of cocaine base to be a
distribution quantity of cocaine base.
          Case 2:19-mj-00060-jmc Document 1-1 Filed 04/10/19 Page 4 of 5



        7.     Later in the evening, law enforcement observed two people leave Room            2ll of
Black Mountain, and enter a white Mitsubishi. Brattleboro Police Department Officer Chad

Emery stopped the white Mitsubishi for speeding. The passenger was identified as Holly

Magnuson. During the stop, SA Hoffinann approached Magnuson, engaged her in conversation,

and Magnuson subsequently surrendered three pieces of suspected cocaine base and 5 bags             of

suspected heroin. The sunendered heroin was stamped with "Superman            1." SA Hoffmarm then
engaged the driver, Lee Griffin,    in conversation, and asked Griftin if he had any controlled

substances. Griffin then turned over a crack pipe and a piece of foil containing cocaine base.

       8.      Brattleboro Police Department Officer Ryan Washbunr contacted an employee            of

the Black Mountain Inn, and verified that Room      2ll   is currently rented by A(hur Fisk. DEA

Agents subsequently made entry to Room 217 to secure       it. No one was found in the room    during

the protective sweep.

       9.      Subsequent field-testing revealed that all the suspected heroin discussed above

tested presumptively positive for heroin, and all the suspected cocaine base discussed above was

presumptively positive for cocaine.

        10.    Arthur Fisk was cited and released for simple possession of cocaine. After he was

processed and while he was being released, Fisk stated to VSP Sgt Wood that Pryor was dealing

controlled substances out of the room, and there was likely something left in the room.

                                         CONCLUSION

        11.    Based on the above, I believe probable cause exists to search the SUBJECT

LOCATION for evidence relating to violations of the Controlled Substances Act, specifically

possession with intent to distribute cocaine base in violation of 21 U.S.C.   $ 841.   Probable cause

exists to believe evidence of possession with intent to distribute, and distribution of conkolled
         Case 2:19-mj-00060-jmc Document 1-1 Filed 04/10/19 Page 5 of 5



substances has occurred at the SUBJECT LOCATION; the SUBJECT LOCATION contains

evidence ofpossession with intent to distibute, and distribution of controlled substances

possession with intent to distribute controlled substances; the SUBJECT LOCATION contains

contraband and fnrits of these crimes; and that the SLIBJECT LOCATION contains property

designed for use, intended for use, or that has been used in committing these crimes.



                                                            Respectfully Submiued,



                                                                  Simons

                                                            Federal Btreau of Investigation




       Subscribed and sworn on April         9 via telephonic means.




        tl,Lsfrl ,/- A rfr &/.
       S:*artr 6/ lol-6C *f,.1r,"tic
          ,tlrc-a'l n           S


                   u/+/zrr7
                      $; MF*
